     Case 2:20-cv-00949-JAD-EJY Document 22 Filed 09/30/20 Page 1 of 4




 1   SAO
     KIMBALL JONES
 2   Nevada Bar No. 12982
 3   SIRIA L. GUTIERREZ, ESQ.
     Nevada Bar No.: 11981
 4   BIGHORN LAW
     2225 E. Flamingo Road
 5   Building 2, Suite 300
     Las Vegas, NV 89119
 6
     Phone: (702) 333-1111
 7   Email: Siria@BighornLaw.com
     Attorneys for Plaintiff
 8
                              UNITED STATES DISTRICT COURT
 9
10                                     DISTRICT OF NEVADA

11   EDNA SANDRA BOCK-KASMINOFF, an
     individual;                                     CASE NO.: 2:20-cv-00949-JAD-EJY
12
13                        Plaintiff,                 [District Court, Clark County Case No. A-
     vs.                                             20-810193-C, Dept. No.: 15]
14
15   WALMART, INC., a Foreign Corporation DBA
     WALMART SUPERCENTER #5259; DOE
16   STORE MANAGERS I through X; DOE
     STORE ASSOCIATES I through X; DOE
17   MAINTENANCE ASSOCIATES I through
     X; DOE JANITORIAL ASSOCIATES I through
18
     X; ROE MAINTENANCE COMPANIES XI
19   through XX; inclusive, jointly and severally,

20                        Defendants.

21              STIPULATION AND ORDER REGARDING RULE 35 EXAMINATION
22
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff EDNA SANDRA
23
     BOCK-KASMINOFF, by and through her counsel of record, KIMBALL JONES, ESQ., and SIRIA
24
25   L. GUTEIRREZ, ESQ., with the Law Offices of BIGHORN LAW, and Defendant WALMART,

26   INC., a Foreign Corporation DBA WALMART SUPERCENTER #5259, by and through her counsel
27   of record, ROBERT K. PHILLIPS, ESQ., and TIMOTHY D. KUHLS, ESQ., with the Law Offices of
28
                                            Page 1 of 4
     Case 2:20-cv-00949-JAD-EJY Document 22 Filed 09/30/20 Page 2 of 4




 1   PHILLIPS, SPALLAS & ANGSTADT, LLC, to the following terms for the Rule 35 Examination
 2   in this matter as follows:
 3
             1.     The Rule 35 Examination (hereinafter “examination”) of Plaintiff shall be conducted
 4
     by a physician, surgeon, or chiropractor (“examiner”) hired and paid by Defendant, who is currently
 5
     licensed to practice in Clark County, Nevada. No other physician, surgeon, or chiropractor shall be
 6
 7   present during the examination. If necessary, the examiner may utilize members of his/her staff to

 8   assist during the examination. Plaintiff will be allowed to have a neutral observer present during the
 9   exam;
10
             2.     The examination shall be completed within two (2) hours, and Plaintiff will not be
11
     made to wait in the doctor’s waiting room for the examination to begin for more than 45 minutes.
12
13   However, should Plaintiff be made to wait 45 minutes, Plaintiff’s counsel will contact Defendant’s

14   counsel so that Defendant’s counsel can make a good faith effort to remedy the issue regarding

15   Plaintiff’s extended wait time;
16
             3.     The examination shall be conducted in Clark County, Nevada;
17
             4.     No CT scans or MRI’s shall be performed on the Plaintiff in the course of the
18
     examination, nor shall any medical treatment be rendered to the Plaintiff by the examiner;
19
20           5.     Any paperwork or forms that Defendant (or the examiner) require for the examination

21   shall be submitted to Plaintiff’s counsel for review no later than one (1) week prior to the examination;

22           6.     The examiner shall be provided with a copy of these terms and conditions by the
23
     Defendant, prior to the examination;
24
             7.     Neither Defendant’s counsel or Plaintiff’s counsel, nor anyone from the Defendant’s
25
     counsel’s office or Plaintiff counsel’s office, may attend the examination;
26
27
28
                                                 Page 2 of 4
     Case 2:20-cv-00949-JAD-EJY Document 22 Filed 09/30/20 Page 3 of 4




 1          8.      The examining physician shall not engage in ex parte contact with Plaintiff’s treating
 2   health care providers, with regard to the Plaintiff.
 3
            9.      Defendant is entitled to only one (1) Rule 35 Examination.
 4
            10.     The examiner will retain all handwritten notes, e-mails sent and received, and all
 5
     documents generated or received, including draft reports, related to the examination.
 6
 7          11.     The examiner will produce a copy of his/her entire file, including any test materials/raw

 8   data, to Plaintiff’s counsel within thirty (30) days after the examination occurs.
 9          12.     The examiner will accurately report his/her findings and test results.
10
            13.     Liability questions may not be asked by the examining physician or any agent or
11
     representative of the examining physician.
12
13   ...

14   ...

15   ...
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page 3 of 4
     Case 2:20-cv-00949-JAD-EJY Document 22 Filed 09/30/20 Page 4 of 4




 1          14.     The report generated by the examiner will list all tests, exams, other materials

 2   (radiographs, test results, other physician reports) that are used by the examiner to form the examiner’s
 3
     opinions and conclusions. All reference materials must be referred to within the report, otherwise they
 4
     will be precluded as part of the basis of the examiner’s opinions.
 5
     DATED this 30th day of September, 2020.             DATED this 30th day of September, 2020.
 6
 7    BIGHORN LAW                                          PHILLIPS, SPALLAS & ANGSTADT,
                                                           LLC
 8
 9
             /s/Siria L. Gutierrez                                /s/Robert L. Phillips
10    KIMBALL JONES, ESQ.                                  ROBERT L. PHILLIPS, ESQ.
      Nevada Bar No. 12982                                 Nevada Bar No.: 11441
11    SIRIA L. GUTIERREZ, ESQ.                             TIMOTHY D. KUHLS, ESQ.
12    Nevada Bar No. 11981                                 Nevada Bar NO.: 13362
      2225 E. Flamingo Road                                504 South Ninth Street
13    Building 2, Suite 300                                Las Vegas, NV 89101
      Las Vegas, NV 89119                                  Attorneys for Defendant
14    Attorneys for Plaintiff
                                                  ORDER
15
16          IT IS HEREBY ORDERED this 30th day of September, 2020.

17
                                                   _______________________________________
18                                                 UNITED STATES MAGISTRATE JUDGE
19
     Respectfully Submitted by:
20
     BIGHORN LAW
21
22   ___/s/Siria L. Gutierrez___________
     KIMBALL JONES, ESQ.
23   Nevada Bar No. 12982
     SIRIA L. GUTIERREZ, ESQ.
24   Nevada Bar No. 11981
     2225 E. Flamingo Road
25
     Building 2, Suite 300
26   Las Vegas, NV 89119
     Attorneys for Plaintiff
27
28
                                                 Page 4 of 4
